Citation Nr: 0317272	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-20 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lung condition.

2.  Entitlement to service connection for a throat condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1987.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in May 1999.  That decision denied the veteran's claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and a throat condition.  The decision 
also denied the veteran's application to reopen the 
previously denied claim of entitlement to service connection 
for a lung condition.  The denials of service connection were 
duly appealed.

Since the May 1999 rating decision, the veteran has 
established service connection for PTSD, that issue is 
therefore no longer on appeal.  That is, the Board finds that 
the grant of service connection constitutes a full award of 
the benefit sought on appeal with respect to the issue of 
service connection for PTSD.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).  The Board also notes that 
the veteran's combined service connected rating is 100 
percent and he is in receipt of additional special monthly 
compensation for his various service-connected disabilities.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Service connection was denied for a lung condition by a 
September 1988 rating decision.  The veteran did not perfect 
an appeal by filing a timely Notice of Disagreement and 
Substantive Appeal and the September 1988 rating decision 
became final.  The Board notes that, in the instant case, the 
RO has variably addressed the issue of service connection for 
a lung condition as either one of the receipt of new and 
material evidence to reopen or addressed the underlying issue 
of service connection for a lung condition, which indicates 
an implicit determination that new and material evidence had 
been presented.  Despite the implicit determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F.3d 
1366, 1368-71 (2001) and VAOPGCPREC 05-92.

The veteran failed to appear for a Board hearing scheduled in 
April 2003.  In accordance with 38 C.F.R. § 20.704(d) (2002), 
the veteran's request for a hearing will be treated as 
withdrawn.

The issue of entitlement to a throat condition and the merits 
of the issue of entitlement to a lung condition are addressed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a lung condition bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

1.  The September 1998 rating decision denying service 
connection for a lung condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (1998 and 2002).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a lung 
condition, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  VA's authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g) (West 2002) that states 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Duty to 
Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  Here, the 
veteran's claim was filed before August 29, 2001, and, as 
such, these changes are not applicable in the instant case.  
In any event, the instant decision reopens the veteran's 
claim for service connection for a lung condition and, as 
addressed in the remand appended to this decision, the Board 
is referring that claim to the RO for additional development, 
to include a review of the claims file to ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The provisions of 38 C.F.R. § 3.156 (c), provide that "where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction. This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs. Also included are corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports and identified as 
such."

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

Review of the evidence submitted since the September 1988 
rating decision denying the veteran initial claim of service 
connection for a lung condition, reveals that several service 
medical records dating from 1973 have been added to the 
record.  These service medical records consist of Darnell 
Army Hospital records showing a diagnosis of right middle 
lobe pneumonia secondary to diesel inhalation and line of 
duty determinations relating to the veteran's siphoning of 
diesel fuel by mouth and the resulting accidental inhalation 
of the fuel.  These records do not appear to be contained in 
the VA Form 70-4582, Service Department Records Envelope, 
attached to the claims folder.

Additionally, a VA chest X-ray examination report, dated in 
December 1992, notes a very small patch of rather hard 
appearing infiltrate in the posterior basilar segment of the 
left lower lobe.  It was noted that it had a nonspecific 
appearance and could represent an area of scarring.

Additional service records added to the file tend to provide 
a "more complete picture" of the circumstances surround the 
incident that the veteran alleges caused a current lung 
disorder.  See Hodge at 1363.  Accordingly, the Board finds 
that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, new and material evidence has been 
presented to reopen the veteran's claim of service connection 
for a lung condition.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lung condition is 
reopened.


REMAND

Review of the veteran's claim indicates that service medical 
records relating to the veteran's 1973 inhalation of diesel 
fuel have not been attached to the claims folder.  The 
veteran has, as noted above, submitted reports from the 
Darnell Army Hospital, Fort Hood, Texas, that corroborate his 
history regarding an in-service incident involving the 
inhalation of fuel.  It does not appear that service medical 
records from this period of his active service have been 
attached to the claims folder.  In order to comply with the 
duty to assist, an attempt should be made to obtain these 
files from the National Personnel Records Center (NPRC).  If 
such files are unavailable from the NPRC, then Darnell Army 
Hospital should be contacted to obtain treatment records.

Additionally, the Board notes that the December 1992 chest X-
ray examination identified an abnormality in the veteran's 
left lower lobe.  There is no competent medical evidence of 
record that addresses the potential relationship between this 
abnormality and the inhalation of diesel fuel and apparent 
subsequent pneumonia.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination 38 C.F.R. § 3.159(c)(4) (2002).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The RO should also ensure that all notification and 
development action required by the law and regulations 
implementing VCAA are fully complied with and satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

2.  The RO should make all reasonable 
efforts to obtain any service medical or 
personnel records that may be available 
relating to the inhalation or ingestion 
of diesel fuel by the veteran in 1973.  
If such records are unavailable from the 
NPRC, the RO should contact the Darnell 
Army Hospital to obtain any treatment 
records that may be available.

3.  The veteran should be afforded VA 
examinations by and appropriate specialist 
or specialists (i.e. pulmonary specialist 
and/or otolaryngologist), to determine 
whether the veteran has a current 
disability of the throat or lungs and if 
so whether it is at least as likely as not 
that any current disability is causally 
related to the inhalation of diesel fuel 
and/or subsequent pneumonia in 1973.  The 
pulmonary examiner should specifically 
note whether it is at least as likely as 
not that a very small patch of rather hard 
appearing infiltrate in the posterior 
basilar segment of the left lower lobe, 
shown by VA chest X-ray examination in 
December 1992, is a residual of the 
inhalation of diesel fuel and/or 
subsequent pneumonia in 1973. 

4. Thereafter, the RO should readjudicate 
the claims for service connection for a 
lung condition and a throat condition.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



